        Case 1:20-cv-00137-SPW Document 24 Filed 08/18/21 Page 1 of 3



Mark L. Stermitz
Peter B. Taylor
CROWLEY FLECK PLLP
1915 S. 19th Ave.
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433
mstermitz@crowleyfleck.com
ptaylor@crowleyfleck.com

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

PAUL AND CATHY DONOHOE;
TORIAN DONOHOE; DAVID AND                     CV 20-137-BLG-SPW
KAYCE ARTHUN; AND CASTLE
CREEK RANCH L.P.,
                                              PLAINTIFFS’ MOTION FOR
              Plaintiffs,                     SUMMARY JUDGMENT

 v.

U.S. FOREST SERVICE, FOREST
SUPERVISOR MARY ERICKSON,
DISTRICT RANGER KEN COFFIN,

              Defendants.

      Plaintiffs Paul and Cathy Donohoe, Torian Donohoe, David and Kayce

Arthun and Castle Creek Ranch, L.P. (Plaintiffs), through counsel, hereby move

the Court for judgment in their favor pursuant to Fed. R. Civ. P. 56(a).




                                          1
       Case 1:20-cv-00137-SPW Document 24 Filed 08/18/21 Page 2 of 3



      There are no genuine issues of material fact, and as a matter of law Plaintiffs

are entitled to judgment against the Federal Defendants. The grounds for the

motion are set forth in the supporting Memorandum filed herewith.

      DATED this 18th day of August, 2021

                                       CROWLEY FLECK PLLP

                                       By /s/ Mark L. Stermitz
                                         Mark L. Stermitz
                                         Peter B. Taylor
                                         305 South 4th Street East, Ste. 100
                                         Missoula, MT 59801-2701

                                          Attorneys for Plaintiffs




                                         2
       Case 1:20-cv-00137-SPW Document 24 Filed 08/18/21 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on August 18, 2021, I filed the above with the Court’s
CMS/ECF system, which will send notice to each party.

                                             /s/ Mark L. Stermitz




                                         3
